Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 22, 2018

                                      No. 04-18-00379-CV

                                   THE STATE OF TEXAS,
                                         Appellant

                                                v.

  ONE MILLION SEVEN HUNDRED ELEVEN THOUSAND SIXTY-ONE DOLLARS
   AND SEVENTY-NINE CENTS ($1,711,061.79) In U.S. Currency, Elgin Watch, Rope
     Necklace, ID Bracelet, Two (2) Costume Jewelry Rings, and Five (5) Silver Bars,
                                       Appellees

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 10,242
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
       Appellee’s motion for extension of time to file the appellee’s brief is granted. We order
the appellee’s brief due August 24, 2018. We also grant appellee’s unopposed motion to
supplement the record. We order the trial court clerk, Dora Martinez Castañon, to file a
supplemental clerk’s record, by September 4, 2018, that contains the items requested in
appellee’s motion for supplementation of the record. The requested items are:

1. Order of Assignment [April 12, 2018]
2. Fiat Setting Hearing for The Villarreal Respondents’ Objection to Venue, Motion to Vacate
Bexar County Transfer Order, and Motion to Transfer Venue to Bexar County set for hearing on
May 7, 2018 at 11:00 a.m.
3. Fiat Setting Hearing for The Villarreal Respondents’ Plea to the Jurisdiction set for hearing on
May 7, 2018 at 11:00 a.m.
4. Fiat Setting Hearing for The Villarreal Counter-Plaintiffs’ Traditional Motion for Final
Summary Judgment set for hearing on June 13, 2018 at 11:00 a.m.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court